

FIRST AMENDMENT
TO RECEIVABLES PURCHASE AGREEMENT
 
THIS FIRST AMENDMENT (this "Amendment") to the Receivables Purchase Agreement is
entered into as of the 28th day of March, 2007, by and between Galaxy
Nutritional Foods, Inc. ("Customer") and SYSTRAN Financial Services Corporation
("SYSTRAN").


RECITALS:


A. As of June 23, 2006, Customer and SYSTRAN executed a certain Receivables
Purchase Agreement and Addendum to Receivables Purchase Agreement (the
"Agreement"), setting forth the terms upon which SYSTRAN would purchase certain
Bills from Customer; and
 
B. In connection with the Agreement, Customer executed and delivered to SYSTRAN
certain other documents, agreements, guarantees, deposit account control
agreements, consents, certificates, assignments, and financing statements in
connection with the obligations referred to in the Agreement (all of the
foregoing, together with the Agreement, are hereinafter collectively referred to
as the "Transaction Documents"); and
 
C. Customer has requested that SYSTRAN amend and modify certain terms and
covenants in the Agreement, and SYSTRAN is willing to do so upon the terms and
conditions contained herein.
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements and
promises contained herein, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereto for
themselves and their successors and assigns do hereby agree, represent and
warrant as follows:
 
1. Definitions. All capitalized terms not otherwise defined herein shall have
the meanings ascribed to such terms in the Agreement.
 
2. The modification to Section 20, “Expenses” of the Agreement, the insertion of
a new Paragraph 20.6, set forth on page 9 of the Agreement in the Addendum, is
hereby deleted and replaced with the following:
 
One or more employees or agents of SYSTRAN may perform field examinations of the
books, records and other assets of Customer. Absent an event of default, SYSTRAN
shall provide Customer with at least 5 days prior notice of such field
examinations and such field examinations shall be conducted during normal
business hours and in a manner that does not unreasonably interfere with
Customer’s business. SYSTRAN may perform such field examinations each quarter
(up to 4 times each year but less frequently in SYSTRAN’s sole discretion),
unless Customer shall default under the terms of the Agreement. After a default,
no limit shall apply to the number of field examinations that SYSTRAN may
perform. Customer shall pay to SYSTRAN a field examination fee (the “Field
Examination Fee”) in an amount equal to $850 for each day spent by each such
employee or agent in performing and/or summarizing the results of such
examination (including all necessary travel time) plus all reasonable “out of
pocket” expenses. Each Field Examination Fee shall be payable by Customer to
SYSTRAN, in whole or in part, as appropriate, on the date(s) on which such field
examination was performed. 


1

--------------------------------------------------------------------------------


 
The remainder of Section 20 shall remain as originally written.

 
3. Exhibit A of the Agreement shall be deleted in its entirety and replaced with
the following:
 
"Exhibit A to Receivables Purchase Agreement dated June 23, 2006
 
The terms used in this Exhibit A have the same definitions as those used in the
Receivables Purchase Agreement. In case of conflict of definition, the
definitions in this Exhibit "A" shall prevail.


All fees referred to below shall collectively be referred to as “Service Fees.”


Customer will pay a fee at an annual rate equal to Prime Rate (defined below)
plus 1.5% per annum of all funds employed to purchase Bills (the "Prime Plus
Fee"). The Prime Plus Fee shall be calculated on the basis of a 360-day year and
the actual number of days elapsed in each month, provided however the Prime Plus
Fee for any month shall not be less than $4,500.00 (“Minimum Prime Plus Fee”).
Funds employed shall be calculated by SYSTRAN on a daily basis based upon bills
unpaid and outstanding, less the Deposit. A change in the Prime Plus Fee due to
a Prime Rate change will be effective upon the date of the change, which will be
indicated on the settlement statement. "Prime Rate" means the prime commercial
rate of interest per annum as announced from time to time in the “Bonds, Rates &
Yields” Section (or its equivalent) of the Wall Street Journal as the prevailing
“Prime Rate,” from time to time in effect. SYSTRAN shall have the right, from
time to time, to designate any other reference source as the reference for
determining the Prime Rate under this Agreement.


For all purposes and computations under this Agreement, Clearance Days will be
based on the Prime Plus Fee and added to the date on which any payment is
received by SYSTRAN.


Customer shall pay a closing fee (the “Closing Fee”) in the amount of
$35,000.00, to be deducted from funds due Customer on the first day of funding
to Customer by SYSTRAN, which SYSTRAN acknowledges was paid on or about the
Commencement Date, June 23, 2006.


A managed account shall also be created for all Bills that SYSTRAN does not
purchase and all Bills which Customer does not factor (the “Managed Account”).
The Deposit on the Managed Account is 100%, provided that SYSTRAN shall promptly
remit Managed Account collections to Customer pursuant to Sections 2.2 and
Article 4 of the Receivables Purchase Agreement.


The above Service Fees may be deducted from Customer’s funding pursuant to the
Receivables Purchase Agreement or SYSTRAN may bill Customer.”



4. Conditions of Effectiveness. This Amendment shall become effective as of
March 28, 2007, upon satisfaction of all of the following conditions precedent:
 
(a) SYSTRAN shall have received one (1) duly executed copies of this Amendment;
and
 
(b) The representations contained in this Amendment shall be true and accurate.
 
5. Customer represents and warrants that after giving effect to this Amendment,
and the updated litigation and trade names schedules that have been provided to
Systran contemporaneous with this Amendment, (a) each and every one of the
representations and warranties made by or on behalf of Customer in the Agreement
is true and correct in all respects on and as of the date hereof, except to the
extent that any of such representations and warranties related, by the expressed
terms thereof, solely to a date prior hereto; (b) Customer has duly and properly
performed, complied with and observed each of its covenants, agreements and
obligations contained in the Agreement; and (c) no event has occurred or is
continuing, and no condition exists which would constitute a default or an event
of default. 
 
2

--------------------------------------------------------------------------------


 
6. Amendment to Agreement. (a) Upon the effectiveness of this Amendment, each
reference in the Agreement to "Receivables Purchase Agreement," "Agreement," the
prefix "herein," "hereof," or words of similar import, and each reference in the
Transaction Documents to the Agreement, shall mean and be a reference to the
Agreement as amended hereby. (b) Except as modified herein, all of the
representations, warranties, terms, covenants and conditions of the Agreement,
the Transaction Documents and all other agreements executed in connection
therewith shall remain as written originally and in full force and effect in
accordance with their respective terms, and nothing herein shall affect, modify,
limit or impair any of the rights and powers which SYSTRAN may have thereunder.
The amendment set forth herein shall be limited precisely as provided for
herein, and shall not be deemed to be a waiver of, amendment of, consent to or
modification of any of SYSTRAN'S rights under or of any other term or provisions
of the Agreement, any Transaction Document, or other agreement executed in
connection therewith, or of any term or provision of any other instrument
referred to therein or herein or of any transaction or future action on the part
of Customer which would require the consent of SYSTRAN, including, without
limitation, waivers of events of default which may exist after giving effect
hereto. Customer ratifies and confirms each term, provision, condition and
covenant set forth in the Agreement and the Transaction Documents and
acknowledges that the agreement set forth therein continue to be legal, valid
and binding agreements, and enforceable in accordance with their respective
terms.


7. Authority. Customer hereby represents and warrants to SYSTRAN that (a)
Customer has legal power and authority to execute and deliver this Amendment;
(b) the officer executing this Amendment on behalf of Customer has been duly
authorized to execute and deliver the same and bind Customer with respect to the
provisions provided for herein; (c) the execution and delivery hereof by
Customer and the performance and observance by Customer of the provisions hereof
do not violate or conflict with the articles of incorporation, regulations or
by-laws of Customer or any law applicable to Customer or result in the breach of
any provision of or constitute a default under any agreement, instrument or
document binding upon or enforceable against Customer; and (d) this Amendment
constitutes a valid and legally binding obligation upon Customer in all material
respects.


8. Waiver of Claims. Customer waives any and all defenses, claims, counterclaims
and offsets against SYSTRAN that may have arisen or accrued through the date of
this Amendment. Customer acknowledges that SYSTRAN and its employees, agents and
attorneys have made no representations or promises except as specifically
reflected in this Amendment and in the written agreements that have been
previously executed.


9. Counterparts. This Amendment may be executed in two or more counterparts,
each of which, when so executed and delivered, shall be an original, but all of
which together shall constitute one and the same document. Separate counterparts
may be executed with the same effect as if all parties had executed the same
counterparts.
 
3

--------------------------------------------------------------------------------


 
10. Costs and Expenses. Customer agrees to pay on demand in accordance with the
terms of the Agreement all costs and expenses of SYSTRAN in connection with the
preparation, reproduction, execution and delivery of this Amendment and all
other Transaction Documents entered into in connection herewith, including the
reasonable fees and out-of-pocket expenses of SYSTRAN'S counsel with respect
thereto.


11. Governing Law. This Amendment shall be governed by and construed in
accordance with the law of Oregon.
 
IN WITNESS WHEREOF, Customer and SYSTRAN have hereunto set their hands as of the
date first set forth above.
 
SYSTRAN FINANCIAL SERVICES CORPORATION
 
 
 
    By: Kristina Kinyon        

--------------------------------------------------------------------------------

Title:Vice President       Dated: May 14, 2007      

 
 
GALAXY NUTRITIONAL FOODS, INC.
 
 
      By: /s/  Salvatore J. Furnari        

--------------------------------------------------------------------------------

Title:Chief Financial Officer      
Dated: March 28, 2007
     

 
4

--------------------------------------------------------------------------------


 